EXHIBIT 10.2
HMN FINANCIAL, INC.
AGREEMENT WITH SENIOR EXECUTIVE OFFICER
TO AMEND CERTAIN BENEFIT PLANS OF THE COMPANY
     THIS AGREEMENT is entered into as of the 23rd day of December, 2008 (the
“Effective Date”), by and between HMN Financial, a Minnesota corporation (the
“Company”), and the senior executive officer of the Company named below (the
“SEO”).
     WHEREAS, the Company has entered or will enter into a Securities Purchase
Agreement with the United States Department of Treasury (the “Securities
Purchase Agreement”) as part of the Capital Purchase Program under the Emergency
Economic Stabilization Act of 2008 (“EESA”);
     WHEREAS, pursuant to Section 1.2(d)(iv) of the Securities Purchase
Agreement, the Company is required to amend its “Benefit Plans” with respect to
its “Senior Executive Officers” (as such terms are defined in the Securities
Purchase Agreement) to the extent necessary to comply with Section 111 of EESA;
and
     WHEREAS, the applicable “Benefit Plans” are the plans in which any Senior
Executive Officer participates, or is eligible to participate, and the
agreements to which any Senior Executive Officer is a party, that either:
(i) provide for incentive or bonus compensation based on the achievement of
performance goals tied to or affected by the Company’s financial results
(“Financial Performance Plans”) or (ii) provide for payments or benefits upon an
“applicable severance from employment” within the meaning of EESA (“Involuntary
Separation Pay Arrangements”).
     WHEREAS, pursuant to action of the Board of Directors, each Financial
Performance Plan and Involuntary Separation Pay Arrangement is amended effective
as of the date of entry into the Securities Purchase Agreement to the extent
necessary to comply with Section 111 of EESA; and
     WHEREAS, in consideration of the benefits which the SEO will receive as a
result of the Company’s entering into the Securities Purchase Agreement, the SEO
desires to consent to such amendment of the Financial Performance Plans and
Involuntary Separation Pay Arrangements in which the SEO participates by
entering into this Agreement.
     NOW, THEREFORE, the Company and the SEO hereby agree as follows:
     1. Compliance With Section 111 of EESA. Each Financial Performance Plan and
Involuntary Separation Pay Arrangement is hereby amended by adding the following
provision as a final section to such arrangement:
“Compliance With Section 111 of EESA. Solely to the extent, and for the period,
required by the provisions of Section 111 of the Emergency Economic
Stabilization Act of 2008 (“EESA”) applicable to participants in the Capital
Purchase Program under EESA and the regulation issued by the Department of the
Treasury as published in the Federal Register on October 20, 2008: (a) each
“Senior Executive Officer” within the meaning of Section 111 of EESA and the
regulation issued by the Department of the Treasury as published in the Federal
Register on October 20, 2008 who participates in this plan or is a party to this
agreement shall be ineligible to receive compensation hereunder to the extent
that the Compensation Committee of the Board of Directors of the Company
determines this plan or agreement includes incentives for the Senior Executive
Officer to take unnecessary and excessive risks that threaten the value of the
financial institution; (b) each Senior Executive Officer who participates in
this plan or is a party to this

 



--------------------------------------------------------------------------------



 



agreement shall be required to forfeit any bonus or incentive compensation paid
to the Senior Executive Officer hereunder during the period that the Department
of the Treasury holds a debt or equity position in the Company based on
statements of earnings, gains, or other criteria that are later proven to be
materially inaccurate; and (c) the Company shall be prohibited from making to
each Senior Executive Officer who participates in this plan or is a party to
this agreement, and each such Senior Executive Officer shall be ineligible to
receive hereunder, any “golden parachute payment” in connection with the Senior
Executive Officer’s “applicable severance from employment,” in each case, within
the meaning of Section 111 of EESA and the regulations and guidance issued by
the Department of the Treasury. If the making of any payment or provision of any
benefit under this plan or agreement would be in violation of Section 111 EESA
or any such regulation or guidance, or if the making of such payment or
provision of such benefit may in the judgment of the Company limit or adversely
impact the ability of the Company to participate in, or the terms of the
Company’s participation in, any program offered under EESA by the Treasury or to
qualify for any other relief under EESA, each affected Senior Executive Officer
shall be deemed to have waived his or her right to such payment or such benefit
under this plan or agreement. Notwithstanding any other provision in this plan
or agreement, the Company shall have the right to amend this plan or agreement,
at any time and from time to time, as the Company, in its sole judgment, shall
deem necessary in order to comply with Section 111 of EESA and the regulations
and guidance issued by the Department of the Treasury.”
     2. Continuation of Affected Plans. Except as expressly or by necessary
implication amended hereby, each Financial Performance Plan and Involuntary
Separation Pay Arrangement shall continue in full force and effect.
     IN WITNESS WHEREOF, the Company and the SEO have executed this Agreement as
of the Effective Date.

            HMN FINANCIAL, INC.
      By:           Title:           SEO
            Name:         Title:      

2